TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00367-CR



                                    Hurbert Harper, Appellant

                                                  v.

                                   The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 99-949-K277, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Hurbert Harper was convicted of sexual assault and sentenced to ten years’

imprisonment and a $10,000 fine. Imposition of sentence was suspended, however, and Harper was

placed on community supervision. This conviction was affirmed on appeal. Harper v. State, No.

03-01-00067-CR (Tex. App.—Austin Oct. 18, 2001, pet. ref’d) (not designated for publication).

               On May 23, 2003, Harper filed a “motion for compensation” in this cause in the

district court. In the motion, Harper alleged that he had been unlawfully denied bail and incarcerated

pending the appeal from his conviction. See Lebo v. State, 90 S.W.3d 324, 330 (Tex. Crim. App.

2002) (construing Tex. Code Crim. Proc. Ann. art. 44.04(b) (West Supp. 2003)). Harper sought

monetary compensation for 298 days spent in the Williamson County Jail; the waiver of all fines,

court costs, and probation fees; and the recalculation of his probation release date, which he says was
extended from January 8, 2011, to March 27, 2012. The district court overruled Harper’s motion

on June 5, and this appeal followed.

                 The State has filed a motion to dismiss the appeal urging that the district court’s order

is not appealable. In his response to the motion, Harper concedes that it is meritorious.

                 We are not aware of any statute, rule, or authority permitting a party to obtain relief

from the direct or indirect effects of a criminal conviction by means of a motion of the sort filed by

Harper in this cause.1 Neither are we aware of any statute or rule permitting Harper to appeal from

the district court’s order denying the relief requested in his motion. See Marin v. State, 851 S.W.2d

275, 278 (Tex. Crim. App. 1993) (right to appeal is statutory right).

                 The State’s motion is granted, and the appeal is dismissed.




                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: August 14, 2003

Do Not Publish




   1
       Harper cited no authority in his motion or at the hearing on the motion.

                                                    2